 Case 3:19-cv-16458-FLW-DEA Document 1 Filed 08/07/19 Page 1 of 3 PageID: 1




Patrick L. Rocco (PR-8621)
FLEISCHMAN BONNER & ROCCO LLP
447 Springfield Avenue, 2nd Floor
Summit, New Jersey 07901
(908) 516-2045
Email: procco@fbrllp.com

Attorneys for Applicant

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
________________________________________

In re: Application of CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM for an
Order pursuant to 28 U.S.C. § 1782 Granting
Leave to Obtain Discovery for Use in a Foreign       Civil Action No. _____________
Proceeding

_______________________________________


                 EX PARTE APPLICATION FOR AN ORDER PURSUANT
                   TO 28 U.S.C. § 1782 GRANTING LEAVE TO OBTAIN
                  DISCOVERY FOR USE IN A FOREIGN PROCEEDING

       Applicant California State Teachers’ Retirement System (“CalSTRS” or “Applicant”),

through its undersigned counsel, based upon the concurrently filed memorandum of law and

Declarations of Patrick L. Rocco, Thomas Ryhl and Professor Clement Salung Petersen, and

pursuant to 28 U.S.C. § 1782, respectfully applies to this Court ex parte for an order authorizing

CalSTRS to serve a subpoena in the form of annexed as Exhibit A hereto (the “Subpoena”) for

the production of documents by Novo Nordisk, Inc. (“Novo US”), 800 Scudders Mill Road,

Plainsboro, New Jersey. The Subpoena directs Novo US to produce documents for use in a

foreign proceeding in Denmark against Novo Nordisk A/S, which is Novo US’s parent company,

alleging that Novo Nordisk A/S overstated the effect that the efficacy of its insulin products

would have on Novo Nordisk A/S’s profitability based on United States sales, and that Novo

Nordisk A/S withheld its knowledge that its insulin product sales in the United States, like those
                                                 1
 Case 3:19-cv-16458-FLW-DEA Document 1 Filed 08/07/19 Page 2 of 3 PageID: 2




of other manufacturers, were dependent on rebates to pharmacy benefit managers, which reduced

Novo Nordisk A/S’s profitability.

       This application meets the statutory requirements of Section 1782. CalSTRS is a plaintiff

in the Danish proceeding against Novo Nordisk A/S, and therefore is an interested person

seeking discovery from Novo US for use in the Danish proceeding. Novo US has its

headquarters and principle place of business at 800 Scudders Mill Road, Plainville, New Jersey,

and as such can be found in this district. CalSTRS respectfully requests the Court to exercise its

discretion in favor of the requested discovery because Novo US is not a participant in the Danish

proceeding and is beyond the jurisdiction of the Danish court. CalSTRS is not using this

application to circumvent the requirements of any foreign tribunal, and there is no indication that

the Danish court will not be receptive to the evidence obtained through the requested discovery.

Finally, the requested discovery is highly relevant to the Danish proceeding and is neither unduly

burdensome nor intrusive. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 262-

65 (2004).

       Section 1782 applications such as this one are commonly received and granted ex parte.

See In re Owl Shipping, LLC, 2014 WL 5320192, at *1 & n.1 (D.N.J. Oct. 17, 2014) (granting ex

parte application for discovery pursuant to Section 1782); In re Ex Parte Application of Societe

d’Etude de Realisation et d’Exploitation Pour le Traitement du Mais, 2013 WL 6164435, at *2

n.1 (E.D. Pa. Nov. 22, 2013) (“[I]t is neither uncommon nor improper for district courts to grant

applications made pursuant to § 1782 ex parte.”); In re Mesa Power Grp. LLC, 2012 WL

6060941, at *4 (D.N.J. Nov. 20, 2012) (“[I]t is ‘appropriate for this Court to issue the order on an

ex parte basis, without prejudice to the rights of the subpoenaed parties to file a motion to vacate

or quash’ within thirty days of the issuance of this order.”); accord L.Civ.R. 27.1(a) (expressly



                                                 2
 Case 3:19-cv-16458-FLW-DEA Document 1 Filed 08/07/19 Page 3 of 3 PageID: 3




permitting ex parte application for order to depose witness who may be found in district for use

in judicial proceeding pending in foreign country).

       WHEREFORE, CalSTRS respectfully requests that this Court enter an Order:

       1.      Approving CalSTRS’ application for discovery; and

       2.      Granting CalSTRS leave to serve the Subpoena as it appears herein and take the

               requested discovery in accordance with the Federal Rules of Civil Procedure;

       3.      Directing Novo Nordisk, Inc. to produce the documents in its possession, custody,

or control, as requested in Schedule A of the Subpoena, in accordance with the Federal Rules of

Civil Procedure; and

       4.      For such other and further relief as the Court deems proper.


Dated: August 7, 2019
Summit, New Jersey                           Respectfully submitted,

                                             FLEISCHMAN BONNER & ROCCO LLP


                                             By:    /s/ Patrick L. Rocco
                                             447 Springfield Avenue, 2nd Floor
                                             Summit, New Jersey 07901
                                             908-516-2045
                                             E-mail: procco@fbrllp.com

                                             Attorneys for Applicant
Of Counsel:

Irwin B. Schwartz*
Nicholas R. Cassie*
BLA SCHWARTZ PC
One University Avenue, Suite 302(b)
Westwood, Massachusetts 02090
781-636-5000

* Not admitted in D.N.J. Motions for pro hac vice admission will be filed.




                                                3
